—Judgment, Supreme Court, New York County (William Wetzel, J.), entered August 5, 1997, awarding petitioner damages, and bringing up for review an order that granted petitioner’s application to confirm, and denied respondent’s cross motion to vacate an arbitration award, unanimously affirmed, with costs.
Respondent failed to make the appropriate showing that the arbitrators’ refusal to grant an adjournment of the hearing was an abuse of discretion (see, Matter of Herskovitz [Kaye Assocs.], 170 AD2d 272, 274, lv dismissed 78 NY2d 899). Respondent did not respond to the arbitrators’ request for convenient dates, did not provide substantiating details of the health problems of its President’s husband that would prevent her attendance at the hearing for an unspecified period of time, did not indicate any pertinent evidence she would present, and did not explain why it could not send an attorney or other representative to the hearing with affidavits or other documentary evidence in support of its adjournment request (compare, Matter of Insurance Co. v St. Paul Fire & Mar. Ins. Co., 215 AD2d 386, 387; Matter of Omega Contr. v Mardpakis Contr., 160 AD2d 942). Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andidas, JJ.